Order entered February 7, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00747-CR

                          STEWART CARTER HURST, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 354th District Court
                                   Hunt County, Texas
                             Trial Court Cause No. 32486CR

                                           ORDER
       Before the Court is appellant’s February 5, 2020 third motion for extension of time to file

his brief. We previously cautioned appellant that further extensions were disfavored. After due

consideration, we GRANT appellant’s motion and ORDER the brief filed no later than March 9,

2020. If the brief is not filed by that date, the Court will take whatever action it deems

appropriate to ensure this appeal proceeds in a more timely manner.

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE